Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board for disability subsequent to May 17, 1957, attributed by the board to an accident of July 14, 1952 which caused a recurrent inguinal hernia on the right for which a number of operations were performed. Appellants contend that since, on May 16, 1957, there was no evidence of another recurrence of the right hernia but there did exist a left hernia attributable to another accident, there was no substantial evidence to support the finding of disability beyond May 16, 1957 related to the 1952 accident. There seems to us ample evidence of such causation, particularly in the testimony of Dr. Weeden, the board’s medical director, who attributed the mild partial disability to both groins and said: “ It is because he has had a recurrence of both hernias and been operated upon five times that I do not believe such a man should do heavy lifting which might cause another recurrence to happen.” Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.